DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

This application is in condition for allowance except for the following formal matters: 

Drawings
Figures 27A and 27B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR DEVICE COMPRISING SURFACE SEMICONDUCTOR REGION FOR INCREASED BREAKDOWN STRENGTH

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Regarding Claim 1, “a second conductive type” in line 6 and “dopant concentration” in line 11 should be changed to --the second conductive type-- and --a dopant concentration--, respectively.  Furthermore, “a plan view” in lines 10, 15, 17, 19, 22-23, 25, 27, and 29 should be all changed to --the plan view--.  Furthermore, “assuming” in line 21, 23, 26, and 28 should be all deleted.  
Regarding Claims 2-5, 7-8, and 11, “a plan view” should be all changed to --the plan view--.
Regarding Claims 2, 5, and 11, “the condition” in line 1 should be changed to --the condition (1)--.
Regarding Claim 10, “the condition” in line 1 should be changed to --the condition (2)--.
Dependent claims, which depend from objected claims, are also rejected.


Allowable Subject Matter
Claims 1-12 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in claim 1, particularly in combination with at least one of a condition (1) that a relationship of L1>L2 is established at least at a portion of the surface semiconductor region and a condition (2) that a relationship of FP1>FP2 is established at least at a portion of the field plate is satisfied, and a withstand voltage of the second side portion is lower than a withstand voltage of the second corner portion.  For example, Pfirsch (US 2006/0273346 A1), Kamibaba et al. (US 2015/0102452 A1), and Schulze et al. (US 2007/0246791 A1), as the closest prior arts of record either alone or in combination, teach the claimed semiconductor device, comprising: a p-type first semiconductor region, a p-type surface semiconductor region surrounding and overlapping with the p-type first semiconductor region on or in an n-type semiconductor base substrate, an insulation film on the semiconductor base substrate, and an electrode/plate formed on the p-type first semiconductor region (For example, see Schulze et al., fig. 1A and Kamibaba et al., figs. 1-2).  However, Pfirsch, Kamibaba et al., and Schulze et al. do not additionally teach the limitation discussed above in combination.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829